People v Magin (2017 NY Slip Op 05531)





People v Magin


2017 NY Slip Op 05531


Decided on July 7, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


706 KA 13-01187

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT
vERIC A. MAGIN, DEFENDANT-APPELLANT. 


JEFFREY WICKS, PLLC, ROCHESTER (JEFFREY WICKS OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Vincent M. Dinolfo, J.), rendered April 11, 2013. The judgment convicted defendant, upon a jury verdict, of criminal possession of a forged instrument in the second degree (12 counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of 12 counts of criminal possession of a forged instrument in the second degree (Penal Law § 170.25). County Court sentenced him as a persistent felony offender to concurrent indeterminate terms of imprisonment of 15 years to life.
We reject defendant's contention that the court abused its discretion in sentencing him as a persistent felony offender. We conclude "that defendant's history and character . . . and the nature and circumstances of his criminal conduct indicate that extended incarceration and life-time supervision will best serve the public interest" (Penal Law § 70.10 [2]; see People v Bastian, 83 AD3d 1468, 1470, lv denied 17 NY3d 813; People v Perry, 19 AD3d 619, 619, lv denied 5 NY3d 809, reconsideration denied 5 NY3d 855). We therefore further conclude that the sentence is not unduly harsh or severe.
Entered: July 7, 2017
Frances E. Cafarell
Clerk of the Court